Citation Nr: 1543789	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  08-29 683	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for shell fragment wound of the right upper arm, muscle group VI.

2. Entitlement to service connection for a separate disability rating for shell fragment wound of the right lower arm, muscle group V.

3. Entitlement to a disability rating in excess of 10 percent for median neuropathy of the right hand, to include entitlement to a separate disability rating for ulnar neuropathy of the right hand.

4. Entitlement to a compensable disability rating for scars of the right upper extremity prior to August 5, 2014, and a disability rating in excess of 10 percent on and after August 5, 2014.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction rests with the VA RO in Denver, Colorado, from which the appeal was certified.  

In July 2010, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.  

A February 2012 Board decision denied entitlement to an increased disability rating for shell fragment wound of the right upper arm with tender scars, muscle group VI, evaluated as 30 percent disabling, and entitlement to an increased disability rating for median neuropathy of the right hand evaluated as 10 percent disabling.  Subsequently, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2013 Order granting a Joint Motion for Remand, the Veteran's appeal was remanded to the Board.  In April 2014, the Board remanded the issues for additional development, and the RO has returned the issues to the Board for further appellate review.  

In a May 2015 rating decision, the Denver RO granted service connection for right shoulder degenerative joint disease and impingement and service connection for right elbow enthesophyte of triceps insertion on olecranon.  As this constitutes a complete grant of those claims, and the evidence does not show the Veteran has disagreed with that determination, the Board finds these issues are no longer on appeal.  Additionally, the RO granted an increased disability rating of 10 percent for painful scars of the right upper extremity.  Because the increased disability rating assigned is not the maximum rating available for this disability, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the Board has re-characterized the remaining issues accordingly.  


FINDINGS OF FACT

1. Prior to August 5, 2014, the Veteran's shell fragment wound of the right upper arm, muscle group VI, resulted in moderately severe disability, as demonstrated by consistent complaints of weakness and pain and indications on palpation of some loss of muscle substance.

2. On and after August 5, 2014, the Veteran's shell fragment wound of the right upper arm, muscle group VI, resulted in severe disability, as demonstrated by consistently lowered threshold of fatigue and pain, loss of deep fascia, some loss of muscle substance, soft flabby muscles in the wound area, and diminished sensation.

3. The probative, competent evidence demonstrates that the Veteran has a service-connected shell fragment wound of the right lower arm that affects muscle group V.

4. Throughout the appeal period, the Veteran's median neuropathy of the right hand was manifested by mild incomplete paralysis of the median nerve.

5. Prior to August 5, 2014, the Veteran's scars of the right upper extremity were not painful or unstable.

6. On and after August 5, 2014, the Veteran had two painful scars of the right upper extremity.


CONCLUSIONS OF LAW

1. Prior to August 5, 2014, the criteria for a disability rating in excess of 30 percent for shell fragment wound of the right upper arm, muscle group VI, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.73, Diagnostic Code 5306 (2015).

2. On and after August 5, 2014, the criteria for a disability rating of 40 percent, but no higher, for shell fragment wound of the right upper arm, muscle group VI, have been met.  38 U.S.C.A. §§ 1155, 5107 ; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.73, Diagnostic Code 5306.

3. The criteria for entitlement to service connection for a separate disability rating for shell fragment wound of the right lower arm, muscle group V, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.73, Diagnostic Code 5305 (2015).

4. Throughout the appeal period, the criteria for a disability rating in excess of 10 percent for median neuropathy of the right hand have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515.

5. Prior to August 5, 2014, the criteria for a compensable disability rating for painful or unstable scars of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.118, Diagnostic Code 7804 (2015).

6. On and after August 5, 2014, the criteria for a disability rating in excess of 10 percent for painful scars of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.118, Diagnostic Code 7804 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2015).  The information contained in an April 2007 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In addition, the Veteran's VA examination reports and treatment records and lay evidence are associated with the record.  The Veteran initially underwent VA examination in April 2007 in connection with his claims.  Pursuant to the Board's Remands, he underwent additional VA examination in October 2010, February 2012, and August 2014.  The VA examiners reviewed the medical evidence and lay statements and performed physical examinations.  The examination reports provide sufficient information to rate the service-connected disabilities on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate for rating purposes.  Furthermore, the Board finds the RO substantially complied with the remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning his symptoms of and treatment for his service-connected disabilities during the appeal period.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  In addition, the Veteran was assisted at the hearing by his accredited representative at the time, Colorado Department of Veterans Affairs.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran, and neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issues is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA also has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Shell fragment wound of the right upper arm, muscle group VI

The Veteran's service-connected shell fragment wound of the right upper arm, muscle group VI, is rated as a disability manifested by a muscle injury.  Under 38 C.F.R. § 4.73, Diagnostic Codes 5301 to 5323 prescribe the evaluation of disabilities manifested by muscle injuries based upon the classifications of slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d)(1)-(4) (2015).  The corresponding level of severity of a service-connected muscle injury is determined to a significant extent by the presence or absence of cardinal signs and symptoms of muscle disability, which consist of loss of power, lowered threshold of fatigue, weakness, pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe as follows: (1) Slight disability of muscles--(i) Type of injury. Simple wound of muscle without debridement or infection. (ii) History and complaint. Service department record of superficial wound with brief treatment and return to duty. Healing with good functional results. No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section. (iii) Objective findings. Minimal scar. No evidence of fascial defect, atrophy, or impaired tonus. No impairment of function or metallic fragments retained in muscle tissue. 

(2) Moderate disability of muscles--(i) Type of injury. Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. (ii) History and complaint. Service department record or other evidence of in-service treatment for the wound. Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. (iii) Objective findings. Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue. Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 

(3) Moderately severe disability of muscles--(i) Type of injury. Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. (ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings. Entrance and (if present) exit scars indicating track of missile through one or more muscle groups. Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

(4) Severe disability of muscles--(i) Type of injury. Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. (ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings. Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track. Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area. Muscles swell and harden abnormally in contraction. Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56 (d) (2015).  

Initially, the Board finds a separate disability rating is warranted for the Veteran's symptoms related to a shell fragment wound of the right lower arm, muscle group V.  Here, the August 2014 VA examiner specifically reported that the Veteran had a shell fragment wound that resulted in an injury to Muscle Group V as well as Muscle Group VI.  As such, the Board finds the grant of a separate disability rating is warranted under 38 C.F.R. § 4.73, Diagnostic Code 5305.  However, the Board is prohibited from assigning a rating in the first instance for the injury to Muscle Group V because doing so would deprive the Veteran of his right to one review on appeal.  See Disabled Am. Veterans (DAV) v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003).  Therefore, the Board will characterize this issue as a grant of entitlement to service connection for a separate rating for an injury to Muscle Group V and the RO will assign an initial rating that can be appealed if the Veteran is dissatisfied.

The RO received the Veteran's increased rating claim in March 2007, and as such, the rating period for consideration on appeal is from March 2006.  38 C.F.R. § 3.400 (2015).  During the appeal period, the Veteran's shell fragment wound of the right upper arm is rated as 30 percent disabling under Diagnostic Code 5306 for a disability of Muscle Group VI.  The muscles in Muscle Group VI affect extension of the elbow and include the triceps and anconeus.  Under Diagnostic Code 5306, a 30 percent disability rating is warranted for moderately severe disability of the dominant arm, and a 40 percent disability rating is warranted for severe disability.  

Upon review, the Board finds the Veteran's shell fragment wound of the right upper arm resulted in moderately severe disability prior to August 5, 2014.  On VA examination in April 2007, there was no loss of muscle mass underlying the scars, motor strength was normal, and supination and pronation of the elbow were intact.  There was also only mild medial and lateral epicondyle tenderness to palpation.  A May 2008 VA treatment record indicates the Veteran reported right arm weakness and soreness in the right elbow.  In October 2010, the Veteran also reported increasing weakness and limited mobility of the right arm.  However, he could dress himself, button his shirt, and tie his shoes.  On examination, there was no locking, swelling, instability, or flare-ups, although the Veteran had daily pain as well as stiffness, mostly in the morning.  There was intact sensation but no reflex on the triceps and trace reflex on the biceps and brachioradialis.  Strength was four out of five on the elbow flexors and extensors.  On VA examination in February 2012, the Veteran reported that his right arm had become stiffer with constant soreness and achy pain.  However, the VA examiner found there was no impairment of muscle substance or function, and the Veteran had normal muscle strength without muscle atrophy.  Additionally, there was also no evidence of diminished muscle excitability to pulsed electrical current.  Based on this evidence, the Board finds the Veteran's shell fragment wound of the right upper arm does not warrant a disability rating in excess of 30 percent prior to August 5, 2014.  38 C.F.R. § 4.73, Diagnostic Code 5306.

On and after August 5, 2014, the Board finds the Veteran's shell fragment wound of the right upper arm resulted in severe disability.  Here, the August 2014 VA examination report indicates the Veteran had a consistently lowered threshold of fatigue and consistent pain.  In addition, palpation showed a loss of deep fascia, some loss of muscle substance, and soft flabby muscles in wound area.  Furthermore, the sensory nerve had prolonged peak latency, decreased amplitude, and slowed NCV.  As such, the Board finds the Veteran's shell fragment wound of the right upper arm warrants a 40 percent disability rating for the period on and after August 5, 2014.  38 C.F.R. § 4.73, Diagnostic Code 5306.

The Board acknowledges the Veteran's competent lay statements describing his symptoms and their effects on his daily life and occupation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In granting the separate disability rating for shell fragment wound of the right lower arm and the increased disability rating for shell fragment wound of the right upper arm on and after August 5, 2014, the Board has recognized the Veteran's consistent reports of pain, weakness, and fatigue.  In addition, the Board has based the decision on the objective medical evidence, which demonstrates consideration of the Veteran's statements and includes the information necessary to rate the Veteran's disability under the rating criteria.  Based on a review of all the evidence, and resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence supports entitlement to service connection for a separate disability rating for shell fragment wound of the right lower arm, muscle group V, and a disability rating of 40 percent, but no more, for shell fragment wound of the right upper arm, muscle Group VI, on and after August 5, 2014.  38 C.F.R. § 4.73, Diagnostic Codes 5305, 5306; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Median neuropathy of the right hand

The Veteran's median neuropathy of the right hand is rated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8515 for paralysis of the median nerve.  Diagnostic Code 8515 provides a 10 percent disability rating for mild incomplete paralysis of the median nerve of the major hand, a 30 percent disability rating for moderate incomplete paralysis, and a 50 percent disability rating for severe incomplete paralysis.  A 70 percent disability rating is warranted for complete paralysis of the hand, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand; pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  38 C.F.R. § 4.124a defines the term "incomplete paralysis" as indicating a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

The RO received the Veteran's increased rating claim in March 2007, and as such, the rating period for consideration on appeal is from March 2006.  38 C.F.R. § 3.400.  Upon review, the Board finds the Veteran's median neuropathy of the right hand resulted in mild disability.  On VA examination in April 2007, the VA examiner found there was only minimal clinical correlation both symptomatically and on physical examination.  In October 2010, although the Veteran reported frequent numbness of the right index and middle fingers as well as dropping objects, physical examination revealed normal positioning of the hand and fingers, no painful motion, swelling, tenderness, or instability, no gap with opposition of all fingers to proximal palmar crease, no gap with opposition of thumb to fingers, and normal range of motion of all fingers.  Further, the February 2012 VA examiner reported that there had been no change in symptoms since the last VA examination.  Specifically, the Veteran denied pain but reported constant numbness and tingling involving the palmar surface of the first two fingers and thumb.  However, there was normal muscle strength, no muscle atrophy, and no trophic changes.  Although there was decreased sensation in the lateral thumb and long finger, the VA examiner found there was no paralysis of the nerve and only mild sensory involvement.  Likewise, the August 2014 VA examiner reported there was no motor involvement and that the severity of the sensory involvement was mild.  Therefore, the Board finds a disability rating in excess of 10 percent for median neuropathy of the right hand is not warranted at any time during the appeal period.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

The Board has considered whether a separate disability rating is warranted for ulnar neuropathy of the right hand associated with the Veteran's service-connected shell fragment wounds.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  However, the probative, competent evidence does not demonstrate a diagnosis of ulnar neuropathy of the right hand during the pendency of the appeal.  In February 2012, the VA examiner specifically found there was no evidence of ulnar peripheral neuropathy.  Likewise, the August 2014 VA examiner reported that there was no objective evidence of an ulnar neuropathy.  Further, there was no evidence of ulnar neuropathy on the 2005 electromyogram (EMG).  The August 2014 VA examiner stated that the Veteran had difficulty following commands and understanding the subtleties of the sensory examination.  As such, the VA examiner found the EMG results superseded any diagnosis produced by clinical bedside examination and opined that any suggestion of ulnar involvement was likely related to the fact that the Veteran had problems understanding and following through with the sensory examination.  Moreover, there would be no additional benefit to repeating an EMG because any changes would not be attributable to the initial shrapnel injury but rather to an incident occurring since 2005.  As such, the Board finds a separate disability rating for ulnar neuropathy of the right hand is not warranted.  

Again, the Board acknowledges that the Veteran is competent to describe his symptoms and their effects on his daily life and occupation.  Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 469; see also Buchanan v, 451 F.3d 1331.  At the Board hearing, the Veteran asserted that he experienced numbness, tingling, and pain and had difficulty gripping things.  Here, the Board has based the decision on the objective medical evidence, which demonstrates consideration of the Veteran's statements as well as the criteria necessary for rating neuropathy.  In this case, the probative, competent evidence does not reflect moderate incomplete paralysis of the median nerve, and as a result, the Board finds the evidence does not support a disability rating in excess of 10 percent for median neuropathy of the right hand at any time during the appeal period.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  

Scars of the right upper extremity

Prior to August 5, 2014, the Veteran's service-connected scars of the right upper extremity are rated as noncompensable and included in the disability rating for his service-connected shell fragment wound of the right upper arm.  On and after August 5, 2014, his scars of the right upper extremity are rated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7804.  Diagnostic Code 7804 pertains to the evaluation of scars that are unstable or painful, with the assignment of a 10 percent rating for one or two such scars, a 20 percent rating for three or four scars, and a 30 percent rating for five or more scars.  Note (1) defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that where one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) states that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under 7804 when applicable.  38 C.F.R. § 4.118.

Diagnostic Code 7801 provides ratings for burn or other scars (not on the head, face, or neck) that are deep and nonlinear.  Deep and nonlinear scars involving an area or areas of at least six square inches (39 square centimeters (sq. cm)) but less than 12 square inches (77 sq. cm.) are rated as 10 percent disabling, while scars that equal an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) are rated as 20 percent disabling.  Scars that equal an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) are rated as 30 percent disabling, and scars involving an area or areas of 144 square inches (929 sq. cm.) or greater are rated as 40 percent disabling.  38 C.F.R. § 4.118.  Note (1) specifies that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  Diagnostic Code 7802 provides a maximum 10 percent rating for a burn or other scars that are superficial and nonlinear involving an area of 144 square inches (929 sq. cm) or greater.  Diagnostic Code 7805 provides that any disabling effects of scars not considered under Diagnostic Codes 7800 to 7804 are evaluated under other appropriate Diagnostic Code(s).

The RO received the Veteran's increased rating claim in March 2007, and as such, the rating period for consideration on appeal is from March 2006.  38 C.F.R. § 3.400.  Upon review, the Board finds the Veteran's scars of the right upper extremity do not warrant increased disability ratings for the periods on appeal.  Prior to August 5, 2014, the clinical evidence does not show that the Veteran's scars were painful or unstable.  The April 2007 VA examiner reported that all of the Veteran's scars were flat, well-healed, nontender, and non-adhering.  In addition, there was no evidence of loss of underlying muscle mass.  Likewise, the October 2010 VA examiner found the Veteran's scars were healed with no erythema, tenderness, or drainage.  The scars were nontender, deep, skin-colored, stable, smooth, and without elevation or depression.  There was no evidence of skin breakdown, ulceration, underlying tissue loss, adherence, symmetry, disfigurement, or restriction of range of motion.  Further, the February 2012 VA examination report indicates there was no evidence of painful scars or unstable scars with frequent loss of covering over the skin of the scar.  The Veteran had two deep, non-linear scars.  As a result, the Board finds a compensable disability rating is not warranted prior to August 5, 2014, under Diagnostic Code 7804.  On VA examination in August 2014, the Veteran reported two painful scars.  The VA examiner found the scars were not unstable and were not due to burns.  Based on this evidence, the Board finds a disability rating in excess of 10 percent is not warranted on and after August 5, 2014, under Diagnostic Code 7804.

The Board has considered whether a higher and/or separate disability rating is warranted under any other diagnostic code.  Here, the Board notes that the August 2014 VA examiner reported that the Veteran's scars covered an area that equaled 101 square centimeters.  However, the VA examiner also noted that the Veteran's one scar was five centimeters at its widest spot but around one-half to one centimeter through most of the scar.  As such, the Board finds the previous VA examination reports reflect a more accurate picture of the size of the Veteran's scars and are more consistent.  Specifically, the April 2007 VA examiner indicated the Veteran's scars equaled 15 square centimeters, the October 2010 VA examiner reported a total area of 22 square centimeters, and the February 2012 VA examiner found the Veteran's scars equaled 12 square centimeters.  As such, the Board finds the criteria for a separate disability rating under Diagnostic Code 7801 have not been met.  Additionally, the Veteran does not have any superficial and nonlinear scars, and the VA examination reports do not demonstrate any additional disabling effects related to the Veteran's service-connected scars.  Therefore, the Board finds the Veteran's scars of the right upper extremity do not warrant a higher or separate disability rating under a different diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7805.

The Board acknowledges the Veteran's statements that his scars are painful.  Here, the Board has based the decision on the objective medical evidence and the Veteran's statements throughout the appeal period.  Accordingly, the Board finds entitlement to a compensable disability rating prior to August 5, 2014, must be denied and entitlement to a disability rating in excess of 10 percent on and after August 5, 2014, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

In this case, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings assigned herein inadequate.  The Veteran's service-connected shell fragment wound of the right upper arm, median neuropathy of the right hand, and scars of the right upper extremity are evaluated as a muscle disability, a peripheral nerve disease, and a skin disability, respectively, the criteria of which are found by the Board to specifically contemplate the level of occupational and social impairment caused by these disabilities.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. §§ 4.73, 4.118, 4.124a, Diagnostic Codes 5306, 7804, 8515.  Throughout the appeal period, the Veteran's shell fragment wound of the right upper arm was manifested by pain, weakness, and fatigue, and his median neuropathy of the right hand was manifested by numbness and pain.  His scars were deep, nonlinear, and painful.  When comparing these disability pictures with the symptoms contemplated by the Rating Schedule, the Board finds the Veteran's experiences are contemplated by the evaluations assigned.  Evaluations in excess of those assigned are provided for certain manifestations of such disabilities, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds the criteria for the evaluations assigned more than reasonably describe the Veteran's disability level and symptomatology throughout the pendency of the appeal, and therefore, the schedular evaluations are adequate and no referral is required.   See 38 C.F.R. §§ 4.73, 4.118, 4.124a, Diagnostic Codes 5306, 7804, 8515; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Total disability rating based on individual unemployability due to service-connected disabilities (TDIU) 

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disabilities in question.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the RO granted entitlement to a TDIU in a March 2012 rating decision and assigned an effective date of August 23, 2011.  However, VA has a "well-established" duty to maximize a claimant's benefits.  As such, the Board must consider whether the issue of entitlement to a TDIU has been raised with regard to the rating period prior to August 23, 2011.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits also requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC)  under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  

In April 2007, the VA examiner reported that the Veteran was able to perform all of his job duties in connection with his service-connected shell fragment wound of the right upper arm, with tender scars, and median neuropathy of the right hand.  In October 2010, the Veteran reported that he had a hard time performing overhead activities but did not have any difficulty with activities requiring dexterity.  His frequent numbness limited his lifting abilities but his current bladder problem was the only thing that limited his driving.  He was able to use his left arm and hand to control the steering wheel.  The Veteran had no sitting limitations and was limited in standing and walking only due to nonservice-connected disabilities.  The Veteran reported that his retirement in 2002 was not due to any medical condition, and he did not have any accommodations while working for the United States Postal Office.  Furthermore, on his initial application for a TDIU, the Veteran did not report the date on which he became too disabled to work, and he repeated that he had not left his last job because of his disabilities.  As such, it does not appear that the Veteran asserted or that the record indicates that he was totally unemployable as the result of his service-connected disabilities prior to August 23, 2011, and the evidence indicates that he did not retire in 2002 due to these disabilities.  Accordingly, the Board concludes that a claim for a TDIU prior to August 23, 2011, has not been raised.


ORDER

Entitlement to a disability rating in excess of 30 percent for shell fragment wound of the right upper arm, muscle group VI, is denied prior to August 5, 2014.

Entitlement to a disability rating of 40 percent, but no higher, for shell fragment wound of the right upper arm, muscle group VI, is granted on and after August 5, 2014.

Entitlement to service connection for a separate disability rating for shell fragment wound of the right lower arm, muscle group V, is granted.

Entitlement to a disability rating in excess of 10 percent for median neuropathy of the right hand is denied.

Entitlement to a compensable disability rating for scars of the upper extremity is denied prior to August 5, 2014.

Entitlement to a disability rating in excess of 10 percent for scars of the upper extremity is denied on and after August 5, 2014.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


